              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 ROBERT FENNELL,                                   No. 4:17-CV-01520

              Plaintiff,                           (Judge Brann)

       v.                                          (Magistrate Judge Carlson)

 JOHN E. WETZEL, et al,

              Defendants.

                                      ORDER

                                  MARCH 19, 2019

      Robert Fennell, a Pennsylvania state prisoner, has filed a 42 U.S.C. § 1983

complaint alleging that numerous defendants violated his constitutional rights and

committed several state law torts. Specifically, Fennell alleges that Defendants

conspired to prevent Fennell from filing grievances and civil complaints, and

physically retaliated against him for attempting to file grievances or complaints. In

January 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation, recommending that this Court grant three motions to dismiss filed

by numerous defendants (collectively “Moving Defendants”) on the grounds that

Fennell failed to state a claim against many of the defendants, and that several of the

defendants were improperly joined and should instead be sued in another

jurisdiction. Fennell filed timely objections to the Report and Recommendation.
      “If a party objects timely to a magistrate judge’s report and recommendation,

the district court must ‘make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.’”

Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir.

2017) (quoting 28 U.S.C. § 636(b)(1)).       District courts may accept, reject, or

modify—in whole or in part—the magistrate judge’s findings or recommendations.

28 U.S.C. § 636(b)(1); Local Rule 72.31.

      After conducting de novo review of the Report and Recommendation, the

Court finds no error in the recommendation. Consequently, it is hereby ordered that:


      1.     Magistrate Judge Martin C. Carlson’s Report and Recommendation

             (ECF No. 47) is ADOPTED;

      2.     Moving Defendants’ motions to dismiss (ECF Nos. 16, 18, 28) are

             GRANTED;

      3.     Fennell’s complaint (ECF No. 1) is DISMISSED without prejudice;

      4.     Defendants Daniel Schroeder and Mandy Biser’s motion to dismiss

             (ECF No. 52) is DENIED as moot; and

      5.     Fennell shall, within 30 days of the date of this Order, file an amended

             complaint—detailing with as much specificity as possible—all claims

             that occurred within this Court’s jurisdiction. Any claims predicated

             upon actions occurring at SCI Cresson or SCI Houtzdale should be

                                         2
brought before the United States District Court for the Western District

of Pennsylvania.

                                BY THE COURT:


                                s/ Matthew W. Brann
                                Matthew W. Brann
                                United States District Judge




                            3
